DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-6 have been examined in this application.  This communication is the first action on the merits.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 8/9/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 The IDS filed 8/6/2019 has been considered. 

Claim Objections
Claims 5 and 6 are objected to because of the following informalities: 
Claim 5 recites “An information processing method in a computer” – however the examiner recommends something such as “An information processing method performed on a computer…” or “A computer-implemented
Claim 6 recites “A non-transitory storage medium stored with an information processing program…” but the examiner recommends amending the claim to recite “A non-transitory storage medium storing an information processing program…”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-6 recite limitations for acquiring a number of carpool passenger users who are users scheduled to carpool in a vehicle that travels to a predetermined place; setting a cost needed for potential users who are users different from the carpool passenger users to ride the vehicle, on the basis of the number of carpool passenger users; and providing information on the cost to the potential users present within a predetermined range from a scheduled path of the vehicle traveling to the predetermined place. 
(Step 2A Prong One) The limitations of claims 1, 5 and 6, taken as a whole, are processes for setting a price for potential carpooling passengers based on a number of passengers scheduled to carpool in a vehicle. The claimed processes for setting a price for potential carpooling passengers based on a number of passengers scheduled to carpool in a vehicle, under the broadest reasonable interpretation, amount to a commercial interaction involving sales activities or 
(Step 2A Prong Two) The additional elements recited in claims 1-6 are not sufficient to integrate the abstract idea into a practical application because they amount to mere instructions to 
(Step 2B) Claims 1-6 do not recite anything that amounts to significantly more than the recited abstract idea, whether the elements are considered alone or in an ordered combination. As described above, the claims recite mere instructions to apply the abstract idea of setting a price for potential carpooling passengers based on a number of passengers scheduled to carpool in a vehicle using a generic computer/computer components. Mere instructions to apply an abstract idea on a computer does not amount to an inventive concept or otherwise add anything significant to the claims. Therefore, nothing in claims 1-6, whether considered alone or in an ordered combination, amounts to significantly more. Accordingly, claims 1-6 are ineligible under § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170169366 A1 to Klein et al. (Klein) in view of US 20160300318 A1 to Godil.

Claim 1: Klein teaches: 
An information processing apparatus (Klein: ¶ 0088-0089 systems/processors for running computer-executable algorithms/program code) comprising 
a controller (Klein: ¶ 0088 showing processor), 
wherein the controller acquires a number of carpool passenger users who are users scheduled to carpool in a vehicle (Klein: ¶ 0006 “determining, by the one or more computing devices…a number of initial passengers in the ride-sharing vehicle”; ¶ 0055 “a number of initial passengers on the ride-sharing vehicle will be identified at (228)”; note that as per ¶ 0050, “initial passengers” refers to both current passengers of the ride-sharing vehicle, or passengers who are planning to be present on a ride-sharing vehicle, i.e. scheduled to carpool) that travels to a predetermined place (Klein: ¶ 0037 “The ride-sharing schedule…includes planned stops for one or more route locations at one or more predetermined stop times”), 

With respect to the limitation: 
the controller sets a cost needed for potential users who are users different from the carpool passenger users to ride the vehicle, on the basis of the number of carpool passenger users, and 
Klein teaches determining an adjustment cost for adding additional users to a shared ride, i.e. carpool, on the basis of the number of existing passengers, i.e. the number of carpool passenger users (Klein: ¶ 0029, ¶ 0052-0053, ¶ 0058, ¶ 0072-0073). In addition, Klein teaches that additional users requesting an adjustment to join the ride-share may offer to pay an additional fare (Klein: ¶ 0028-0029, ¶ 0053), and a fare adjustment which may be provided to the existing ridesharing passengers for accepting the additional passenger (Klein: ¶ 0034, ¶ 0076, Fig. 8). However, to the extent that the system of Klein does not explicitly determine and set the fare/cost that is to be paid by an additional rider, Godil teaches determining a fare to be paid for a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include fare determination for the ridesharing user which may be an additional user to existing trip of Godil in the ridesharing system of Klein, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to have done so with a reasonable expectation of success of arriving at the claimed invention, with the motivation to “increase revenue from a group transport request at cost of convenience to the individual or collective group of riders” (Godil: ¶ 0038). 

With respect to the limitation: 
the controller provides information on the cost to the potential users present within a predetermined range from a scheduled path of the vehicle traveling to the predetermined place
While Klein teaches that the controller provides an adjustment request response that is displayed to the potential users indicating whether their request to join the ride-share was approved (Klein: ¶ 0030, ¶ 0045-0048, ¶ 0059-0061) which is based on whether the potential users are within a predetermined range from the existing route and predetermined stops of the vehicle (Klein: ¶ 0006, ¶ 0033-0034, ¶ 0058-0059, ¶ 0072-0073), Klein does not explicitly teach providing the cost to join the ride to the potential users. However, Godil teaches outputting the determined fare on the device of the potential additional rider (Godil: ¶ 0011 “The at least one fare is communicated to the rider”; ¶ 0050 “the fare is communicated to the rider (250). For example, the fare feature component may display the fare 145 as content via the rider interface 14”; ¶ 0054 “The determined fares can be displayed to the user”). It would have been obvious to one of ordinary skill in the art at the time of the invention to include presenting the determined fare(s) to the user’s computing device for selection as taught by Godil in the ridesharing system of Klein/Godil, for the same reasons described in the limitation above. 

Claim 3: Klein/Godil teach claim 1. With respect to the following limitation, Klein teaches providing discounts to existing passengers fare based on adding the potential additional passenger, i.e. a lower cost for a larger number of passengers (Klein: ¶ 0036, ¶ 0067, ¶ 0076, ¶ 0078). However, to the extent that the cost decrease in Klein does not explicitly refer to a decreased fare to the potential additional passenger, Godil teaches:
wherein the controller sets the cost so that the larger the number of carpool passenger users, the lower the cost (Godil: ¶ 0036 “pricing for group transport can decrease for each rider of a group as the size of the group is increased”; ¶ 0039 showing the fare for selecting group transport does not exceed 80% of the price for non-group transport; also see ¶ 0055)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include decreasing the price for each rider as the size of the group increases as taught by Godil in the ridesharing system of Klein/Godil, for the same reasons as claim 1 above. 

Claim 4: Klein/Godil teach claim 1. With respect to the following limitations, Klein does not explicitly teach, however, Godil teaches: 
wherein the controller calculates an estimated cost on the basis of the number of carpool passenger users acquired in the past, the estimated cost being the cost needed for the potential users to ride the vehicle scheduled to travel to the predetermined place in the future (Godil: ¶ 0049 showing “A fare can be determined for each trip based on the group size probability, as determined for one or more segments of each trip”, which as per ¶ 0047 “The probability of the group size for individual segments of each trip may be determined from historical trip information”; also see ¶ 0027 showing historical information on rides used to predict the number of riders), and 
the controller provides information on the calculated estimated cost to the potential users (Godil: ¶ 0050 “Once the fare for the group transport is calculated for each trip, the fare is communicated to the rider”; ¶ 0025 showing plurality of potential riders with respective mobile computing devices running a rider interface 14) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include determining the fare based on historical information predicting a group size for a ridesharing trip as taught by Godil in the ridesharing system of Klein/Godil, for the same reasons described in claim 1 above. 

Claim 5: See the rejection of claim 1 reciting analogous limitations. Klein further teaches an information processing method in a computer (Klein: ¶ 0088-0089). 
Claim 6: See the rejection of claim 1 reciting analogous limitations. Klein further teaches a non-transitory storage medium stored with an information processing program (Klein: ¶ 0088). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170169366 A1 to Klein et al. (Klein) in view of US 20160300318 A1 to Godil, and further in view of US 20190043121 A1 to Barnes et al. (Barnes). 

Claim 2: Klein/Godil teach claim 1. With respect to the limitation: 
wherein - 67 -when the potential user demands to carpool in the vehicle (Klein: at least ¶ 0069, “receiving (404) a ride-sharing request from one or more potential additional passengers located within a predetermined geographic proximity to the ride-sharing route”), the controller generates the path that passes through the location of the potential user (Klein: at least ¶ 0077 “If instructions are received at (412) indicating that all or a majority of the initial passenger(s) have accepted the ride-sharing request, then the ride-sharing route can be modified at (414) to add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s)”), and 

With respect to the limitation: 
the controller provides the generated path to the driver of the vehicle or to the vehicle
Klein teaches that a potential user demands to carpool in the vehicle (Klein: ¶ 0069) and analyzing a possible route adjustment that includes the potential user (Klein: ¶ 0077) as seen above. Godil further teaches a driver interface where the driver is provided the pickup location and is tracked (Godil: ¶ 0023-0025) but Klein/Godil do not explicitly teach providing the adjusted route to the driver of the vehicle or to the vehicle. However, Barnes teaches, in response to an updated route by adding an additional passenger, providing the updated route to a driver of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
March 8, 2021